Case 1:21-cv-00325-MSK-MEH Document17 Filed 04/01/21 USDC Colorado Page 1 of 2

March 26, 2021

United States District Court for the District of Colorado

Room A105 901 19" Street FILED
UNITED STATES DISTRICT COURT
Denver, CO 80294-3589 DENVER, COLORADO

APR 91 2021

as JEFFREY P. COLWELL
Civil Action No. 21-cv-00325-MSK-MEH CLERK

 

DOE No. 8 (IP Address 96.58.113.30)

Dear Judge,

| am the owner of the IP address above that was identified as mine on 2019-10-25. | am writing this
letter to object the Subpoena because | never downloaded the movie The Brass Teapot 2012. | never
watched this movie and | even do not know. After | received the notice, | found that the movie is readily
available in Youtube and | am a premium member of Youtube and it does not make any sense for me to
download the movie through other means. Since | have access to Youtube, | have never download a
single English movie from other sites since | never felt the need to go beyond Youtube since Youtube
already provides more than enough English movies. Therefore the reality is that | have never
downloaded the movie The Brass Teapot 2012 and | do not have the need to do so. And | have never
watched it even by now. | even did not know this movie existing before | received this notice. The
release of my identity to the Laundry Films will require disclose of privileged matter and subject me to
undue burden. | would appreciate your taking me off the list from the subpoena.

Sincerely yours
Case 1:21-cv-00325-MSK-MEH Document17 Filed 04/01/21 USDC Colorado Page 2 of 2

  

To: Urtal Seer Pind Cat

 

TAMPA FL

CATtKET PETERCRI IES

SAIN? PETERSAL ARK

x
ms

“JOR PR APE
Le PR OO ree

  

USA ii

oy the Dia trict of Colitad
bin Aro 96 ft [ Hoot

Dome, CO 8014 -36/

BI293-2SS5o00a9 Afylpendpe ff alg ANE] efagena]aePTbedyforpaghygpeedperpedy |p

 
